DETAILED ACTION
Allowable Subject Matter


Claims 1-2, 4-15 are allowed. Applicants canceled claim 3.
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A battery system comprising: a system frame configured to include a pair of first frame beams that extend in a first direction and a pair of second frame beams that extend in a second direction perpendicular to the first direction and that are connected to the first frame beams; a plurality of traverses spaced apart in the first direction and coupled to the pair of first frame beams; and a plurality of battery modules respectively coupled to at least one of the traverses and each including a plurality of battery cells arranged in the second direction, wherein the pair of first frame beams include a plurality of coolant supply lines and at least one of the traverses is connected to the coolant supply lines, and each of the traverses includes a first cross-section connected to a first frame beam A which is one of the pair of first frame beams, a second cross-section connected to a first frame beam B which faces the first frame beam A, and a coolant distributor that is disposed in at least one of the first cross-section and the second cross-section.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, should
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618